—In an action to enjoin the defendants from interfering with the enjoyment of her real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Goodman, J.), entered May 22, 1997, which denied her motion to hold the defendants in contempt of court for failing to comply with a stipulation of settlement dated June 18, 1996.
Ordered that the order is affirmed, without costs and disbursements.
The record supports the Supreme Court’s determination that the defendants were not guilty of civil contempt (see generally, Troiano v Ilaria, 205 AD2d 752). Rosenblatt, J. P., O’Brien, Krausman and Goldstein, JJ., concur.